Goldstein, J.
(concurring and voting to reverse the order, deny the motion to vacate, and reinstate the judgment). The complaint alleges that on December 22, 1999 a vehicle driven by the defendant Marina Rodriguez in which the plaintiff Victor Cruz was a passenger collided with a vehicle driven by the defendant Domenica Narisi.
On December 12, 2000 Narisi moved from Ridgewood, *982Queens, to Staten Island. She failed to notify the Commissioner of the Department of Motor Vehicles (hereinafter the DMV) of her change of residence. In October 2002 the instant action was commenced and Narisi was served at her former address in Ridgewood.
By notice of motion dated July 30, 2003, the plaintiff moved, inter alia, for leave to enter judgment against Narisi upon her failure to appear or answer the complaint. By order dated February 26, 2004, the plaintiff’s motion was granted and an inquest was scheduled for September 17, 2004. After completion of the inquest on February 24, 2005 the plaintiff was awarded the principal sum of $25,000. A judgment was entered on April 18, 2005.
By notice of motion dated August 31, 2005, Narisi moved to vacate the default judgment, alleging, inter alia, that she was never served and she had a meritorious defense, to wit, that Rodriguez failed to stop at a stop sign.
The plaintiff, in opposition, contended that Narisi was estopped from denying service, on the ground she failed to comply with Vehicle and Traffic Law § 401 (3) (a), which requires the owner of a vehicle holding a certificate of registration to notify the DMV of any change of address within 10 days. The plaintiff further contended that Narisi’s failure to comply with Vehicle and Traffic Law § 401 (3) (a) did not constitute a reasonable excuse for her default.
The Supreme Court, in the order appealed from, vacated Narisi’s default on the ground that “there appears to be a meritorious defense and a reasonable excuse for her default.”
Narisi’s violation of Vehicle and Traffic Law § 401 (3) (a) estopped her from denying the propriety of service and cannot constitute a reasonable excuse for her default (see Kandov v Gondal, 11 AD3d 516 [2004]; Carrenard v Mass, 11 AD3d 501 [2004]; Ortiz v Santiago, 303 AD2d 1 [2003]).
The change of address provisions relating to motor vehicles are distinguishable from the change of address provision pursuant to Business Corporation Law § 306 in that “under CPLR 5015, there is no per se rule that a corporation served through the Secretary of State, and which failed to update its address on file there, cannot demonstrate an ‘excusable default’ ” dependent, inter alia, on the length of time for which the address had not been kept current (Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 143 [1986]).
CPLR 317 provides that a person who is served “other than by personal delivery” or by service upon an agent designated *983pursuant to CPLR 318 and “who does not appear may be allowed to defend the action within one year after he obtains knowledge of entry of the judgment, but in no event more than five years after such entry, upon a finding of the court that he did not personally receive notice of the summons in time to defend and has a meritorious defense” (emphasis added). Relief pursuant to CPLR 317 is generally discretionary (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., supra at 143).
There are circumstances in which relief pursuant to CPLR 317 is inappropriate, such as when there is a deliberate attempt to avoid service (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., supra). Where a defendant had notice of the accident and the plaintiffs intent to pursue a claim before his or her change of address, one may infer a deliberate attempt to avoid service (see Labozzetta v Fabbro, supra at 645).
In the instant case, Narisi had notice of the accident but apparently had no notice of an intent to pursue a claim when she changed her address. Under the facts of this case, there seems to be no justification for deeming her failure to notify the DMV of her change of address as a deliberate attempt to avoid service. Nevertheless, I conclude that it would be inappropriate to grant her relief pursuant to CPLR 317.
The Vehicle and Traffic Law provides for an integrated system of registration, identification, and insurance of motor vehicles and licensed drivers. Licensed drivers are required to notify the DMV of a change of address within 10 days (see Vehicle and Traffic Law § 505 [5]). Further, since motor vehicles are mobile, timely notification of the change of address of a registered owner of a motor vehicle is vital.
Business Corporation Law § 306 is distinguishable. Although corporations are artificial persons which must be registered, there is no comprehensive system for their insurance against liability. Nor does Business Corporation Law § 306 impose a requirement to notify the Secretary of State within a specified time period. A factor to consider in determining whether to vacate the default of a corporation is whether the corporation had notice of the fact that the wrong address was on file with the Secretary of State (see Hon-Kuen Lo v Gong Park Realty Corp., 16 AD3d 553 [2005]; Grosso v MTO Assoc. Ltd. Partnership, 12 AD3d 402 [2004]; Santiago v Sansue Realty Corp., 243 AD2d 622 [1997]; Paul Conte Cadillac v C.A.R.S. Purch. Serv., 126 AD2d 621 [1987]).
Further, corporations are generally not mobile. Indeed in certain cases cited in the dissent, the plaintiff was aware of the corporate defendant’s actual address (see Hon-Kuen Lo v Gong *984Park Realty Corp., supra; Grosso v MTO Assoc. Ltd. Partnership, supra; Stein v Matarasso & Co., 143 AD2d 825 [1988]).
In my view, relief pursuant to CPLR 317 is generally not available to persons who fail to notify the DMV of their change of address pursuant to the Vehicle and Traffic Law. Exceptions may be made under special circumstances, such as when the plaintiff is aware of the defendant’s actual address or when the default or the delay in notifying the DMV of a change of address is brief. However, no such circumstances are present here.